internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-147257-02 date date legend distributing controlled state x date date business a business b business c business d subsidiary a family group family group shareholder shareholder shareholder shareholder shareholder a b c d e this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted in such request and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of this ruling_request verification of the information representations and other data may be required as part of the audit process summary of facts distributing was incorporated in state x on date files its federal_income_tax return on a fiscal_year basis and uses the accrual_method of accounting distributing is the common parent of an affiliated_group_of_corporations of which controlled and subsidiary a are members distributing is engaged directly in business a controlled is a wholly-owned subsidiary of distributing incorporated on date controlled files a consolidated federal_income_tax return with distributing and uses the accrual_method of accounting controlled is engaged directly in business b business c and business d distributing has outstanding a shares of voting common_stock which are owned by two family groups family group consists of shareholder b shares shareholder c shares and shareholder c shares family group consists of shareholder b shares and shareholder d shares financial information has been submitted which indicates that distributing and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the proposed transaction a series of disputes have arisen between family group and family group regarding a number of fundamental business matters affecting the operations of business a business b business c and business d collectively the businesses the conflicts between the family groups are having an adverse effect on the daily operations of the businesses to eliminate the damage to the businesses the following transaction is proposed the transaction i distributing will make a cash contribution to controlled of approximately dollar_figuree to equalize the net fair_market_value of the assets of distributing and controlled the contribution ii distributing will distribute all of the controlled shares of stock to shareholder shareholder and shareholder in proportion to their existing stock ownership in distributing the distribution shareholder shareholder and shareholder will surrender all of their shares of distributing stock in exchange for the controlled shares in the distribution representations the taxpayer has made the following representations concerning distributing controlled and the transaction a the fair_market_value of the stock of controlled received by shareholder shareholder and shareholder will be approximately equal to the fair_market_value of the respective distributing stock surrendered by shareholder shareholder and shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing and controlled represents their present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the transaction will be carried out to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of the businesses the transaction is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of either distributing or controlled to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the transaction j no two parties to the transaction are investment companies as defined in sec_368 and iv k the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject controlled will not assume any liabilities of distributing in connection with the contribution and the assets that controlled will receive from distributing in the contribution will not be subject_to any liabilities l immediately before the transaction items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account distributing may have with respect to controlled stock will be included in income immediately before the transaction m shareholder shareholder and shareholder will not acquire any distributing stock after the transaction shareholder shareholder and shareholder will not be shareholders employees officers or directors of distributing or subsidiary a after the transaction shareholder and shareholder will not acquire any controlled stock after the transaction shareholder and shareholder will not be shareholders employees officers or directors of controlled after the transaction n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o following the transaction the gross assets of business a that distributing relies on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value that is equal to at least percent of the total fair_market_value of the gross assets of distributing p following the transaction the gross assets of business b business c and business d that controlled relies on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value that is equal to at least percent of the total fair_market_value of the gross assets of controlled q distributing is not an s_corporation under sec_1361 and neither distributing nor controlled expects or plans to make an s_corporation_election under sec_1362 after the transaction r for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t the transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled u distributing and controlled will allocate earnings_and_profits in accordance with sec_312 and sec_1_312-10 based solely on the information submitted and representations made we rule as follows rulings the contribution and distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder shareholder or shareholder on the receipt of controlled stock in exchange for their distributing stock sec_355 the aggregate basis of the controlled stock in the hands of shareholder shareholder and shareholder will in each instance equal the aggregate basis of the respective distributing stock surrendered by the shareholder in the exchange sec_358 the basis that controlled has in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period for each asset received by controlled in the contribution will include the period during which distributing held the asset sec_1223 the holding_period of the controlled stock received by shareholder shareholder and shareholder will in each instance include the holding_period of the respective distributing stock surrendered by the shareholders provided such stock is held as a capital_asset on the date of the exchange sec_1223 caveats and procedural statements no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ mary goode senior counsel office_of_chief_counsel corporate cc corp
